Case: 12-30647       Document: 00512171527         Page: 1     Date Filed: 03/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 12, 2013

                                       No. 12-30647                        Lyle W. Cayce
                                                                                Clerk

SMOOTHIE KING FRANCHISES, INCORPORATED,

                                                  Plaintiff - Appellee
v.

SOUTHSIDE SMOOTHIE & NUTRITION CENTER, INCORPORATED;
DAVID J. GREGORY,

                                                  Defendants - Appellants



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-2002


Before JOLLY, GARZA, and OWEN, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.